DETAILED ACTION
The instant application having Application No. 16/740,851 filed on January 13, 2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on December 20, 2019 (EP 19218896.9).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on January 13, 2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 20, the limitation “wherein there may be more than one stopping portion” is indefinite because it is unclear whether the claim requires that there is more than one stopping portion, or if the claim is intended to have the more than one stopping portion be an optional limitation. For the purpose of examination, it will be assumed that more than one stopping portion is required, however, even if this is the intended meaning appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 12-13 and 15-16 of copending Application No. 17/234,043 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as explained in the table below:
Instant Application: 16/740,851
Reference Application: 17/234,043
Explanation as needed
1. An optical element driving mechanism, comprising: 








a case made of non-metal material; 




a bottom, 

wherein the case and the bottom are arranged along the main axis; 

a movable part moving relative to the fixed part; and 





a driving assembly driving the movable part to move relative to the fixed part.

15. a driving assembly for driving the holder and the optical element to move relative to the housing,




a housing, having a top cover and a sidewall connected to the top cover, wherein the top cover and the sidewall comprises plastic material;

a base, connected to the housing





15. further comprising a holder configured to hold the optical element and a driving assembly for driving the holder and the optical element to move relative to the housing,

a driving assembly for driving the holder and the optical element to move relative to the housing,

The optical mechanism of claim 15 is an optical element driving mechanism because it has a driving assembly for driving the optical element.















all lens systems have an optical axis which can be called the main axis, and all elements thereof are arranged along the optical or main axis.


the holder and optical element are a movable part being driven to move relative to the fixed part which includes the housing.


a position of the coil corresponds to a position of the magnetic element.
16. wherein the driving assembly comprises a coil and a magnet, and 

the coil and the magnet are disposed in the housing and generate an electromagnetic force 




the position of the coil corresponds to a position of the magnet because together they generate an 


        Claim 15 teaches the device of claim 1, but fails to teach the elements of the driving assembly. 
        Claim 16 teaches the driving assembly of claim 2.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving assembly of claim 16 into the optical mechanism of claim 15 in order to generate an electromagnetic force to drive the holder and optical element as taught by claim 16.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min et al. USPGPub 2022/0035173 A1 (hereafter Min).
Regarding claim 1, Min teaches (Figs. 20-33b) “1. An optical element driving mechanism (lens driving apparatus 100, e.g. Fig. 20), comprising:
a fixed part (cover member 300 and base 210) having a main axis (the optical axis of the lens), the fixed part comprising:
a case (cover member 300) made of non-metal material (paragraph [0432]: “The cover member 300… may be formed of plastic”);
a bottom (base 210), wherein the case and the bottom are arranged along the main axis (see Fig. 20);
a movable part (at least bobbin 110 and housing 140) moving relative to the fixed part (paragraph [0233]: “The bobbin 110 is disposed inside the housing 140 and may be moved in an optical axis OA direction”; paragraph [0268]: “The OIS movable unit may be moved in a direction perpendicular to the optical axis … The ‘OIS movable unit’ may comprise an AF movable unit and a housing 140.”); and
a driving assembly (magnets 130-1 to 130-3 and coils 120-1, 120-2 and 230-1 to 230-4 see e.g. paragraph [0624]: “each of the magnets 130-1 to 130-3 is 2-pole magnetized magnet, it is possible to improve the electromagnetic force for AF driving according to the interaction with the coil units 120-1 and 120-2”; paragraph [0315]: “for OIS driving, … the third to fourth coil units 230-1 to 230-4 and the first to third magnets 130-1 to 130-3 correspond to each other”) driving the movable part to move relative to the fixed part (AF driving and OIS driving).”
Regarding claim 2, Min teaches “the optical element driving mechanism as claimed in claim 1, wherein the driving assembly comprises a coil (first coil 120 and coil unit 230) and a magnetic element (magnets 130), and a position of the coil corresponds to a position of the magnetic element (120-1 corresponds to 130-1; 120-2 corresponds to 130-2; 230-1 corresponds to 130-1; 230-2 corresponds to 130-2; and 230-3 corresponds to 130-3, see Figs. 20, 23a and 27).”
Regarding claim 3, Min teaches “the optical element driving mechanism as claimed in claim 2, wherein the movable part comprises a holder (bobbin 110) that holds an optical element (paragraph [0235]: “the bobbin 110 may have an opening for mounting a lens or a lens barrel”), the holder comprises a protrusion (first protrusion unit 41 or any of 41a, 41b or 41c) extending toward the case (see Fig. 22a), a cross-section of the protrusion is rectangular (although the corners of 41a, 41b and 41c are rounded their cross-sections when viewed from a direction inwards from the cover are rectangular, i.e. rectangular with rounded corners), and
a portion of the coil surrounds the protrusion (paragraph [0238]: “first protrusion unit 41 for mounting, coupling, or fixing the first coil unit 120-1” see how coil 120-2 surrounds the second protrusion unit in Fig. 22b).”
Regarding claim 8, Min teaches “the optical element driving mechanism as claimed in claim 1, wherein the 2 bottom is rectangular (paragraph [0389]: “The base 210… may have a shape that matches or corresponds to the cover member 300, for example, a rectangular shape.”) with two opposite long sides and two opposite short sides (Two opposite long sides and two opposite short sides is the definition of a rectangle. The genus, “rectangular” includes only two species, squares and rectangles that are not squares. Thus, both species are “at once envisaged” from the disclosure, and “rectangular” anticipates a rectangle with two opposing long sides and two opposing short sides. See MPEP §2131.02(III): “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)).”
Regarding claim 9, Min teaches “the optical element driving mechanism as claimed in claim 8, further comprising an outside-connection circuit member (terminal surface 253 and terminal 251) disposed on (251 is disposed on support section 255 of base 210) one of the short sides (Min does not Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. USPGPub 2022/0035173 (hereafter Min).
Regarding claim 4, Min teaches “the optical element driving mechanism as claimed in claim 3, wherein the cross-section of the protrusion comprises a long side and a short side (protrusions 41a, 41b and 41c each have a long side extending between the two corners of bobbin 111, and a short side extending in the vertical direction parallel to the optical axis).”
However, Min does not explicitly teach “a ratio of the long side to the short side is between about 1.5 to about 3.0.”

It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  
The prior art and the instant claim differ by the shape of rectangular cross-section of the protrusion, i.e. the ratio of the long side to the short side being between about 1.5 to about 3.0.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the ratio of the long side to the short side of the protrusion to be about 1.5 to about 3.0, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because Min teaches in paragraph [0239] that “first protrusion unit 41 and the second protrusion unit… may be implemented in different shapes, structures or shapes.”

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. USPGPub 2022/0035173 (hereafter Min) as applied to claim 9 above and further in view of Osaka et al. USPGPub 20190243087 (hereafter Osaka).
Regarding claims 10 and 11, Min teaches “the optical element driving mechanism as claimed in claim 9,” and (claim 11) “further comprising a circuit assembly (circuit board 250).” However, Min fails to teach (claim 10) “further comprising an electrical connection piece disposed on the other one of the 
Osaka teaches (Figs. 1-21B) (claim 1) “An optical element driving mechanism (camera module A, which has a lens driving device 1), comprising:
a fixed part (cover 3 and base 21) having a main axis (the optical axis of the lens), the fixed part comprising:
a case (cover 3)… ;
a bottom (OIS fixing part 20 with base 21), wherein the case and the bottom are arranged along the main axis (see e.g. Figs. 3-5);
a movable part (OIS movable part 10 and AF movable part 11) moving relative to the fixed part (paragraph [0057]: “OIS movable part… sways in the optical-axis-orthogonal plane during optical image stabilization.” paragraph [0063]: “AF movable part 11… is moved in the optical-axis direction to focus on a subject.”); and
a driving assembly (paragraph [0063]: “AF coil 112 of an AF voice coil motor … driving magnets 122 (AF magnets) of the AF voice coil motor” and paragraph [0057]: “driving magnets 122 (OIS magnets, see FIGS. 7 and 8) of OIS voice coil motors… OIS coils 221 (see FIG. 19) of the OIS voice coil motors”) driving the movable part to move relative to the fixed part (the AF voice coil motor drives the AF movable part to move relative to the fixed part, and the OIS voice coil motors move the OIS movable part to move relative to the fixed part).”
(claim 8) “wherein the bottom is rectangular (paragraph [0155] “Base 21 is a member having a rectangular shape in plan view”) with two opposite long sides and two opposite short sides (Two opposite long sides and two opposite short sides is the definition of a rectangle. The genus, “rectangular” includes only two species, squares and rectangles that are not squares. Thus, both species Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)).”
	(claim 9) “further comprising an outside-connection circuit member (terminal mounting portions 21b and corresponding terminal portions 220B of coil base plate 22 both of which are disposed on a side of the bottom/base) disposed on one of the short sides (Osaka does not explicitly teach which sides of the rectangular base 21 are the short sides. However, there are only two possibilities, either the terminal portions 220B and 21b are on a long side or they are on a short side. Thus both instances are “at once envisaged” from the disclosure, and Osaka anticipates a rectangular base with the terminal portions on the short side thereof. See MPEP §2131.02(III): “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)).”
(claim 10) “further comprising an electrical connection piece (signal terminals 225 and 226) disposed on the other one of the short sides (given that 220B and 21b are on a short side, see claim 9, then 225 and 226 which are on the opposite side, are also on a short side. See Fig. 19).”
(claim 11) “further comprising a circuit assembly (coil base plate 22) and a loop member (terminal fixture 213 or terminal fixture 214 see Figs. 21A-21B), wherein a portion of the loop member is embedded in the bottom (paragraph [0159]: “Four terminal fixtures 211 to 214 are embedded in base 21. Terminal fixtures 211 to 214 are formed integrally with base 21 by, for example, insert molding.”) 
Furthermore Osaka teaches (paragraph 162) that the terminal fixtures provide the necessary electrical connections between the signal suspension wires and the signal terminals, and (paragraph 163) that this configuration insulation is ensured and safety and reliability are improved.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the signal terminals and terminal fixtures of Osaka into the base of Min because such a configuration provides the necessary electrical connections between the signal suspension wires and the signal terminals, ensures insulation and improves both safety and reliability as taught by Osaka (paragraphs [0162]-[0163]).
Regarding claim 12, the Min-Osaka combination teaches “the optical element driving mechanism as claimed in claim 11,” and Min further teaches “wherein the driving assembly further comprises a coil (two coil units 120-1 and 120-2 of the first coil 120) with a winding axis (the winding axis of each of the coils), and the winding axis is parallel to a plane on which the circuit assembly is located (the winding axis of each coil is perpendicular to the optical axis of the lens and thus parallel to the plane on which the circuit assembly, circuit board 250, is located which is also perpendicular to the optical axis).”

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. USPGPub 20150253583 (hereafter Cho) in view of Kim et al. USPGPub 2021/0063762 (hereafter Kim).
Regarding claim 1, Cho teaches (Figs. 17-25) “An optical element driving mechanism (lens moving apparatus 2000), comprising:

a case (cover member 1300)… ;
a bottom (base 1210), wherein the case and the bottom are arranged along the main axis (see Fig. 17);
a movable part (the first and second lens moving units 1100 and 1200) moving relative to the fixed part (paragraph [0289]: “perform auto focusing and optical image stabilization of the first and second lens moving units 1100 and 1200 commonly using the magnets 1130.”); and
a driving assembly (first coil 1120, second coil 1230 and magnets 1130) driving the movable part to move relative to the fixed part (paragraph [0289]: “perform auto focusing and optical image stabilization of the first and second lens moving units 1100 and 1200 commonly using the magnets 1130.”).”
However, Cho does not teach “a case made of non-metal material.” In particular, Cho does not explicitly teach what the material of the cover member may be.
Kim teaches (Fig. 13) “an optical element driving mechanism (lens moving apparatus of Fig. 13), comprising:
a fixed part (at least cover member 1300 and base 1210) having a main axis (the optical axis, OA, of the lens), the fixed part comprising:
a case (cover member 1300) made of non-metal material (paragraph [0605] “The cover member 1300 may be made of a nonmagnetic material such as… plastic in order to prevent the cover member 1300 from being attracted to the magnets 1130-1 and 1130-2”);
a bottom (base 1210), wherein the case and the bottom are arranged along the main axis (see Fig. 13);

a driving assembly (the coil 1120 and the first and second magnets 1130-1 and 1130-2) driving the movable part to move relative to the fixed part (paragraph [0427]: “The bobbin 1110… may be moved in the optical-axis direction… by electromagnetic interaction between the coil 1120 and the first and second magnets 1130-1 and 1130-2”).”
Kim further teaches (paragraph [0605]): “The cover member 1300 may be made of a nonmagnetic material such as… plastic in order to prevent the cover member 1300 from being attracted to the magnets 1130-1 and 1130-2.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose as the material of the cover member of Cho a nonmagnetic plastic material as taught by Kim because such a nonmagnetic material prevents the cover member from being attracted to the magnets as taught by Kim (paragraph [0605]).
Regarding claim 2, the Cho-Kim combination teaches “the optical element driving mechanism as claimed in claim 1,” and Cho further teaches “wherein the driving assembly comprises a coil (first coil 1120 and second coil 1230) and a magnetic element (magnet 1130), and a position of the coil corresponds to a position of the magnetic element (the coil 1120 corresponds to the position of magnet 1130 see Fig. 17, and the position of the second coils 1230 correspond to the positions of the magnets 1130 see Fig. 17).”
Regarding claim 3, the Cho-Kim combination teaches “the optical element driving mechanism as claimed in claim 2,” and Cho further teaches “wherein the movable part comprises a holder (bobbin 1110) that holds an optical element (paragraph [0261]: “Other characteristics of the first coil 1120 and the bobbin 1110 are identical to those of the first coil 120 and the bobbin 110 according to the previous embodiment”; paragraph [0087]: “a lens barrel (not shown), in which at least one lens may be mounted, 
a portion of the coil surrounds the protrusion (paragraph [0250]: “Opposite ends, i.e. a start portion and an end portion, of the first coil 1120 may be wound on the winding protrusions 1115.”).
Regarding claim 4, the Cho-Kim combination teaches “the optical element driving mechanism as claimed in claim 3,” however, Cho and Kim do not explicitly teach “wherein the cross-section of the protrusion comprises a long side and a short side, and a ratio of the long side to the short side is between about 1.5 to about 3.0.”
It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  
The prior art and the instant claim differ by the shape of rectangular cross-section of the protrusion, i.e. the ratio of the long side to the short side being between about 1.5 to about 3.0.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the ratio of the long side to the short side of the protrusion to be about 1.5 to about 3.0, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function, as the long side could easily be about 1.5 times as long as the short side.	
Regarding claim 5, the Cho-Kim combination as modified above teaches “the optical element driving mechanism as claimed in claim 4, wherein the protrusion further comprises a projection 
Regarding claim 6, the Cho-Kim combination as modified above for claim 4 teaches “the optical element driving mechanism as claimed in claim 4,” and Cho further teaches “further comprising an elastic element (upper elastic member 1150), wherein the movable part is movably connected to the fixed part via the elastic element (paragraph [0269]: “upper and lower elastic members 1150 and 1160 may include inside frames 1151 and 1161 coupled to the bobbin 1110, outside frames 1152 and 1162 coupled to the housing 1140”. Note that with respect to the autofocus function the housing 1140 is a fixed part), and a portion of the elastic element is disposed on the long side of the protrusion when viewed along an extending direction of the protrusion (paragraph [0252]: “at least one groove 1116 may 
Regarding claim 7, the Cho-Kim combination teaches “the optical element driving mechanism as claimed in claim 6,” and Cho further teaches “wherein the elastic element abuts an edge of the protrusion (1151 abuts the interior top edge of protrusion 1115, and 1151 abuts the right-hand-side top edge of the protrusion 1115 as shown in Figs. 18 and 19).”

Claims 1-2, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. USPGPub 20190243087 (hereafter Osaka) in view of Min et al. USPGPub 2022/0035173 (hereafter Min).
Regarding claim 1, Osaka teaches (Figs. 1-21B) “An optical element driving mechanism (camera module A, which has a lens driving device 1), comprising:
a fixed part (cover 3 and base 21) having a main axis (the optical axis of the lens), the fixed part comprising:
a case (cover 3)… ;
a bottom (OIS fixing part 20 with base 21), wherein the case and the bottom are arranged along the main axis (see e.g. Figs. 3-5);
a movable part (OIS movable part 10 and AF movable part 11) moving relative to the fixed part (paragraph [0057]: “OIS movable part… sways in the optical-axis-orthogonal plane during optical image stabilization.” paragraph [0063]: “AF movable part 11… is moved in the optical-axis direction to focus on a subject.”); and

However, Osaka does not teach “a case made of non-metal material.” In particular Osaka is silent regarding the material of the cover 3.
Min teaches (Figs. 20-33b) “An optical element driving mechanism (lens driving apparatus 100, e.g. Fig. 20), comprising:
a fixed part (cover member 300 and base 210) having a main axis (the optical axis of the lens), the fixed part comprising:
a case (cover member 300) made of non-metal material (paragraph [0432]: “The cover member 300… may be formed of plastic”);
a bottom (base 210), wherein the case and the bottom are arranged along the main axis (see Fig. 20);
a movable part (at least bobbin 110 and housing 140) moving relative to the fixed part (paragraph [0233]: “The bobbin 110 is disposed inside the housing 140 and may be moved in an optical axis OA direction”; paragraph [0268]: “The OIS movable unit may be moved in a direction perpendicular to the optical axis … The ‘OIS movable unit’ may comprise an AF movable unit and a housing 140.”); and
a driving assembly (magnets 130-1 to 130-3 and coils 120-1, 120-2 and 230-1 to 230-4 see e.g. paragraph [0624]: “each of the magnets 130-1 to 130-3 is 2-pole magnetized magnet, it is possible to improve the electromagnetic force for AF driving according to the interaction with the coil units 120-1 and 120-2”; paragraph [0315]: “for OIS driving, … the third to fourth coil units 230-1 to 230-4 and the 
It has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.
In the instant case, Osaka differs from the claimed invention in that Osaka is silent regarding the material of the case/cover whereas the claim is directed to a case made of non-metal material. Min teaches that the cover of a lens driver can be plastic (paragraph [0432]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to chose as the material of the cover of Osaka a plastic material as taught by Min (paragraph [0432]) since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.
Regarding claim 2, the Osaka-Min combination teaches “the optical element driving mechanism as claimed in claim 1,” and Osaka further teaches “wherein the driving assembly comprises a coil (paragraph [0063]: “AF coil 112 of an AF voice coil motor” and paragraph [0057]: “OIS coils 221 (see FIG. 19) of the OIS voice coil motors”) and a magnetic element (paragraph [0063]: “driving magnets 122 (AF magnets) of the AF voice coil motor” and paragraph [0057]: “driving magnets 122 (OIS magnets, see FIGS. 7 and 8) of OIS voice coil motors”), and a position of the coil corresponds to a position of the 
Regarding claim 8, the Osaka-Min combination teaches “the optical element driving mechanism as claimed in claim 1,” and Osaka further teaches “wherein the bottom is rectangular (paragraph [0155] “Base 21 is a member having a rectangular shape in plan view”) with two opposite long sides and two opposite short sides (Two opposite long sides and two opposite short sides is the definition of a rectangle. The genus, “rectangular” includes only two species, squares and rectangles that are not squares. Thus, both species are “at once envisaged” from the disclosure, and “rectangular” anticipates a rectangle with two opposing long sides and two opposing short sides. See MPEP §2131.02(III): “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)).”
	Regarding claim 9, the Osaka-Min combination teaches “the optical element driving mechanism as claimed in claim 8,” and Osaka further teaches “further comprising an outside-connection circuit member (terminal mounting portions 21b and corresponding terminal portions 220B of coil base plate 22 both of which are disposed on a side of the bottom/base) disposed on one of the short sides (Osaka does not explicitly teach which sides of the rectangular base 21 are the short sides. However, there are only two possibilities, either the terminal portions 220B and 21b are on a long side or they are on a short side. Thus both instances are “at once envisaged” from the disclosure, and Osaka anticipates a rectangular base with the terminal portions on the short side thereof. See MPEP §2131.02(III): “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)).”
Regarding claim 10, the Osaka-Min combination teaches “the optical element driving mechanism as claimed in claim 9,” and Osaka further teaches “further comprising an electrical connection piece (signal terminals 225 and 226) disposed on the other one of the short sides (given that 220B and 21b are on a short side, see claim 9, then 225 and 226 which are on the opposite side, are also on a short side. See Fig. 19).”
Regarding claim 11, the Osaka-Min combination teaches “the optical element driving mechanism as claimed in claim 10,” and Osaka further teaches “further comprising a circuit assembly (coil base plate 22) and a loop member (terminal fixture 213 or terminal fixture 214 see Figs. 21A-21B), wherein a portion of the loop member is embedded in the bottom (paragraph [0159]: “Four terminal fixtures 211 to 214 are embedded in base 21. Terminal fixtures 211 to 214 are formed integrally with base 21 by, for example, insert molding.”) and the circuit assembly is electrically connected to the loop member via the electrical connection piece (paragraph [0162]: “Terminal fixture 213 is soldered to signal terminal 225 of coil base plate 22… and is physically and electrically connected to signal terminal 225… Terminal fixture 214 is soldered to signal terminal 226 of coil base plate 22… and is physically and electrically connected to signal terminal 226”).”
Regarding claim 13, the Osaka-Min combination teaches “the optical element driving mechanism as claimed in claim 11,” and Osaka further teaches “further comprising an elastic element (OIS support part 30), wherein the movable part is movably connected to the fixed part via the elastic element (paragraph [0059] “One end… of each suspension wire 30 is fixed to OIS movable part 10… and the other end… thereof is fixed to OIS fixing part 20”), and the driving assembly is electrically connected to the loop member via the elastic element (paragraph [0060]: “suspension wires 31A and 31B (hereinafter, referred to as “signal suspension wires 31A and 31B”) of four suspension wires 30 are used 
Regarding claim 14, the Osaka-Min combination teaches “the optical element driving mechanism as claimed in claim 13,” and Osaka further teaches “further comprising a first electrical connection portion (portions 214b and 213b where there is the electrical connection portion of soldering between the terminal fixtures 213 and 214 to suspension wires 31B and 31A, see paragraphs [0162] and [0185]) and a second electrical connection portion (21k where there is the electrical connection portion of soldering between the terminal fixtures 213 and 214 to signal terminal 225 and signal terminal 226, see paragraph [0161]-[0162]), wherein the elastic element is electrically connected to the loop member at the first electrical connection portion (213 and 214 are connected to 31B and 31A at the electrical connection portion of soldering between the terminal fixtures 213 and 214 to suspension wires 31B and 31A, see paragraph [0162]), the loop member is electrically connected to the circuit assembly at the second electrical connection portion (213 and 214 are connected to 225 and 226 at the electrical connection portion of soldering between the terminal fixtures 213 and 214 to signal terminal 225 and signal terminal 226, see paragraph [0162]), and a distance between the first electrical connection portion and the case (distance between 212b and top surface of cover 3 in a direction parallel to the optical axis) is different than a distance between the second electrical connection portion and the case (distance between 21k and the top surface of cover 3 in a direction parallel to the optical axis) in a direction that is parallel to the main axis (parallel to the optical axis; see Fig. 20 21k is formed 
Regarding claim 15, the Osaka-Min combination teaches “the optical element driving mechanism as claimed in claim 14,” and Osaka further teaches “wherein the first electrical connection portion does not overlap the circuit assembly when viewed along a direction that is perpendicular to the main axis (212b is beneath coil base plate 22, see Figs. 19 and 20).”

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. USPGPub 20190243087 (hereafter Osaka) in view of Min et al. USPGPub 2022/0035173 (hereafter Min) as applied to claim 2 above, and further in view of Cho et al. USPGPub 20150253583 (hereafter Cho).
Regarding claim 3, the Osaka-Min combination teaches “the optical element driving mechanism as claimed in claim 2,” and Osaka further teaches “wherein the movable part comprises a holder (lens holder 111) that holds an optical element (paragraph [0066] “Lens holder 111 is a member that holds lens part 2”),” however, Osaka is silent regarding “the holder comprises a protrusion extending toward the case, a cross-section of the protrusion is rectangular, and a portion of the coil surrounds the protrusion.”
Cho teaches (Figs. 17-25) (claim 1) “An optical element driving mechanism (lens moving apparatus 2000), comprising:
a fixed part (cover member 1300 and base 1210) having a main axis (the optical axis of the lens), the fixed part comprising:
a case (cover member 1300)… ;

a movable part (the first and second lens moving units 1100 and 1200) moving relative to the fixed part (paragraph [0289]: “perform auto focusing and optical image stabilization of the first and second lens moving units 1100 and 1200 commonly using the magnets 1130.”); and
a driving assembly (first coil 1120, second coil 1230 and magnets 1130) driving the movable part to move relative to the fixed part (paragraph [0289]: “perform auto focusing and optical image stabilization of the first and second lens moving units 1100 and 1200 commonly using the magnets 1130.”).”
(claim 2) “wherein the driving assembly comprises a coil (first coil 1120 and second coil 1230) and a magnetic element (magnet 1130), and a position of the coil corresponds to a position of the magnetic element (the coil 1120 corresponds to the position of magnet 1130 see Fig. 17, and the position of the second coils 1230 correspond to the positions of the magnets 1130 see Fig. 17).”
(claim 3) “wherein the movable part comprises a holder (bobbin 1110) that holds an optical element (paragraph [0261]: “Other characteristics of the first coil 1120 and the bobbin 1110 are identical to those of the first coil 120 and the bobbin 110 according to the previous embodiment”; paragraph [0087]: “a lens barrel (not shown), in which at least one lens may be mounted, may be provided at the inside of the bobbin 110.”), the holder comprises a protrusion (two winding protrusions 1115) extending toward the case (see e.g. Fig. 19), a cross-section of the protrusion is rectangular (the cross-sections of 1115 in the X-Y plane and the X-Z plane are both rectangular see Fig. 19), and
a portion of the coil surrounds the protrusion (paragraph [0250]: “Opposite ends, i.e. a start portion and an end portion, of the first coil 1120 may be wound on the winding protrusions 1115.”).”
Cho further teaches (paragraph [0254]): “One end 1121 of the first coil 1120 may be wound on a corresponding one of the winding protrusions 1115 once or more, pass through the first groove 1116a 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate winding protrusions about which either end of the coil are wound as taught by Cho in the device of the Osaka-Min combination for the purpose of providing a positioning unit for the two ends of the coil to be electrically connected to the top surface of the upper elastic member as taught by Cho.
Regarding claim 4, the Osaka-Min-Cho combination teaches “the optical element driving mechanism as claimed in claim 3,” however, Osaka, Min and Cho do not explicitly teach “wherein the cross-section of the protrusion comprises a long side and a short side, and a ratio of the long side to the short side is between about 1.5 to about 3.0.”
It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  
The prior art and the instant claim differ by the shape of rectangular cross-section of the protrusion, i.e. the ratio of the long side to the short side being between about 1.5 to about 3.0.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the ratio of the long side to the short side of the protrusion to be about 1.5 to about 3.0, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function, as the long side could easily be about 1.5 times as long as the short side.	
Regarding claim 5, the Osaka-Min-Cho combination as modified above teaches “the optical element driving mechanism as claimed in claim 4,” however Osaka fails to teach “wherein the protrusion further comprises a projection disposed on the short side of the protrusion when viewed along an extending direction of the protrusion.”
Cho teaches “wherein the protrusion further comprises a projection (catching projection 1115a) disposed on the short side of the protrusion when viewed along an extending direction of the protrusion (this is met in the following ways: (1) if the cross-section is in the XY plane and the short side is that which is parallel to the y-axis, then catching projection 1115a is disposed on the short side in that it protrudes outwardly from the short side towards the x-direction when viewed along the x-direction which is an extending direction of the protrusion 1115 (2) if the cross-section is in the XY plane and the short side is that which is parallel to the x-axis, then catching projection 1115a is disposed on the short side in that it is an extension of the short side when viewed along the x-direction which is an extending direction of the protrusion 1115 (3) if the cross-section is in the XZ plane and the short side is that which is parallel to the x-axis, then catching projection 1115a is disposed on the short side in that it extends outward in the x-direction when viewed along the y-direction which is an extending direction of the protrusion 1115 (4) if the cross-section is in the XZ plane and the short side is that which is parallel to the z-axis, then catching projection 1115a is disposed on the short side in that it has a vertical extent along the z-axis side when viewed along the y-direction which is an extending direction of the protrusion 1115. Thus regardless of which side has been made the short side and which side has been made the long side by the modification for claim 3, the limitations of claim 5 are met).”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the catching projections of Cho into the protrusions of the Osaka-Min-Cho combination because Cho teaches that the catching projections prevent separation of the wound coil and guide the position of the coil (Cho paragraph [0251]).
Regarding claims 6-7, the Osaka-Min-Cho combination teaches “the optical element driving mechanism as claimed in claim 4,” and Osaka further teaches (claim 6) “further comprising an elastic element (AF support part 13), wherein the movable part is movably connected to the fixed part via the elastic element (paragraph [0062]: “AF movable part 11 is coupled to AF fixing part 12 by AF support parts 13 and 14”),” however Osaka fails to teach (claim 6) “a portion of the elastic element is disposed on the long side of the protrusion when viewed along an extending direction of the protrusion”; and (claim 7) “wherein the elastic element abuts an edge of the protrusion.”
Cho teaches (claim 6): “further comprising an elastic element (upper elastic member 1150), wherein the movable part is movably connected to the fixed part via the elastic element (paragraph [0269]: “upper and lower elastic members 1150 and 1160 may include inside frames 1151 and 1161 coupled to the bobbin 1110, outside frames 1152 and 1162 coupled to the housing 1140”. Note that with respect to the autofocus function the housing 1140 is a fixed part), and a portion of the elastic element is disposed on the long side of the protrusion when viewed along an extending direction of the protrusion (paragraph [0252]: “at least one groove 1116 may be formed at the side of each winding protrusion 1115… the upper elastic member 1150 disposed above the groove 1116” see the extension of inside frame 1151 of the upper elastic member 1150 in Fig. 18 which is disposed on both the long and 
(claim 7): “wherein the elastic element abuts an edge of the protrusion (1151 abuts the interior top edge of protrusion 1115, and 1151 abuts the right-hand-side top edge of the protrusion 1115 as shown in Figs. 18 and 19).”
Cho further teaches (paragraph [0254]): “One end 1121 of the first coil 1120 may be wound on a corresponding one of the winding protrusions 1115 once or more, pass through the first groove 1116a or the second groove 1116b, and be electrically connected to a portion of the top surface of the upper elastic member 1150 disposed above the groove 1116. In the same manner, the other end of the first coil 1120 may pass through one or two of the grooves and be electrically connected to the top surface of the upper elastic member 1150.” In other words Cho teaches that the winding protrusions and grooves on either side thereof provide a positioning unit for the two ends of the coil to be located appropriately with respect to the upper elastic member and to be electrically connected to the top surface of the upper elastic member.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to co-locate the winding protrusions and the upper elastic member as taught by Cho in the device of the Osaka-Min combination for the purpose of providing a positioning unit for the two ends of the coil to be electrically connected to the top surface of the upper elastic member as taught by Cho.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. USPGPub 20190243087 (hereafter Osaka) in view of Min et al. USPGPub 2022/0035173 (hereafter Min) as applied to claim 11 and further in view of Yeo USPGPub 20170168315 (hereafter Yeo).
Regarding claims 16-18, the Osaka-Min combination teaches “the optical element driving mechanism as claimed in claim 11,” and Osaka further teaches “further comprising a stopping portion (holder-side contact portions 111i, Fig. 9B) disposed on the movable part or the fixed part (on the movable part see paragraph [0072] “lens holder 111 includes holder-side contact portions 111i that are provided on the lower surface thereof and protrude toward the image formation side in the optical-axis direction”) for restricting a range of motion of the movable part relative to the fixed part (paragraph [0072]: “used to regulate the movement of AF movable part 11 to the image formation side in the optical-axis direction”).”
However, Osaka and Min are silent regarding (claim 16) “wherein the circuit assembly partially overlaps the stopping portion when viewed along a direction that is perpendicular to the main axis.”
(claim 17) “wherein the circuit assembly comprises a concave portion, and a portion of the stopping portion is located in the concave portion.”
(claim 18) “wherein the bottom comprises a recess, and the stopping portion is in contact with the recess.”
Yeo teaches (Figs. 1-9) (claim 1) “An optical element driving mechanism (camera module of Figs. 1-9), comprising:
a fixed part (at least cover can 100, substrate 600 and base 400) having a main axis (the optical axis of the camera), the fixed part comprising:
a case (cover can 100) made of non-metal material (paragraph [0065]: “The cover can 100 may be preferably made from metallic material or may be made from other materials such as a molded material” other materials other than a metallic material must be non-metal materials because they are not metallic);
a bottom (base 400), wherein the case and the bottom are arranged along the main axis (see Fig. 2);

a driving assembly (paragraph [0086]: “the actuator 500 according to the present invention is equipped with two coil units 520 and 530 in the magnet unit 510, with which to obtain a hand-shaking prevention function and an auto focusing function. More specifically, the coil unit 520 provides an auto focusing function, and the coil unit 530 provides a hand-shaking prevention function.”) driving the movable part to move relative to the fixed part (paragraph [0086] “an auto focusing function, and… a hand-shaking prevention function”).”
(claim 16) “further comprising a stopping portion (lower stopper 320) disposed on the movable part or the fixed part (on the movable part, see paragraph [0084]: “the lower stopper 320 of the housing 300” and Fig. 4) for restricting a range of motion of the movable part relative to the fixed part (paragraph [0076]: “for thereby enhancing durability with respect to impacts”; paragraph [0084]: “lower stopper 320 of the housing 300 and that limits the downward movement and the X- and Y-axes rotations of the housing 300”), wherein the circuit assembly (substrate 600 see paragraph [0102]: “substrate 600… may be like the Flexible Printed Circuit Board (FPCB).”) partially overlaps the stopping portion when viewed along a direction that is perpendicular to the main axis (see paragraph [0084] “In top of the engaging part 420 or in the base body may be provided a recess portion 422 that accommodates the lower stopper 320”; If the recess portion 422 is in the base body of base 400, then stopper 320 will be accommodated into the recess of the base body. Thus 320 will extend lower than substrate 600 which sits on top of base 400 and therefore they will at least partially overlap one another).”
(claim 17) “wherein the circuit assembly comprises a concave portion (see Fig. 2, FPCB 600 has concave portions at each corner thereof, which are concave compared to a full rectangle), and a portion of the stopping portion is located in the concave portion (stopper 320 is accommodated in a recess portion 422 which in the depicted embodiment is in engaging part 420. Engaging part 420 where recess 422 resides is accessed by stopper 320 because of the concave portions of 600 that let 320 pass by 600. Likewise when recesses 422 are of the base body, similar concave portions in FPCB 600 must exist in order for 320 to be accommodated in recesses 422).”
(claim 18) “wherein the bottom comprises a recess (recesses 422), and the stopping portion is in contact with the recess (paragraph [0084] “recess portion 422 that accommodates the lower stopper 320”).”
Yeo further teaches (paragraph [0084]): “recess portion 422 that accommodates the lower stopper 320 of the housing 300 and that limits the downward movement and the X- and Y-axes rotations of the housing 300.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a recess in the base body that accommodates the lower stopper and concave portions in the circuit assembly that allow the stopper to protrude into the recess in the base as taught by Yeo in the device of the Osaka-Min combination because such a stopper, concave portion and recess configuration not only limits the downward movement of the housing, but also the X- and Y-axes rotations of the housing as taught by Yeo (paragraph [0084]).
Regarding claims 19 and 20, the Osaka-Min-Yeo combination teaches “the optical element driving mechanism as claimed in claim 16,” and Osaka further teaches (claim 19) “further comprising a sensor (hall elements 23A and 23B), wherein the sensor …located at …corners of the bottom (see Fig. 19 and paragraph [0156]: “hall element housing portions 21c that… houses hall elements 23A and 23B”)”; however Osaka fails to explicitly teach (claim 19) “further comprising a sensor, wherein the sensor and the stopping portion are located at different corners of the bottom”; and (claim 20) “wherein there may 
Yeo teaches (claim 19) “further comprising a sensor (paragraph [0082] “hall sensor”), wherein the sensor and the stopping portion are located at different corners of the bottom (paragraph [0082] “hall sensor accommodation groove 412”, thus the hall sensor is located at the right-front and right-rear corners of the bottom as shown in Fig. 5, whereas two of the stoppers 320 are located proximate the left-front and left-rear corners of the bottom as indicated by the recesses 420 in engaging part 420. Thus the hall sensors are at different corners of the bottom than the left-side stoppers).”
(claim 20) “wherein there may be more than one stopping portion (there are two left-side stoppers 320), and the sensor and the stopping portions are located at different corners of the bottom (the hall sensors are at the right-side corners in Fig. 5, whereas the left-side stoppers 320 are at the left-side corners in Fig. 5).”
Yeo further teaches (paragraph [0083]): “The hall sensor accommodation groove 412 may be formed on a straight line about the magnet unit… the hall sensor accommodation groove 412 is configured to detect the magnet movement displacement in the first direction (X-axis direction) and/or the second direction (Y-axis direction).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include hall sensors at two of the corners underneath and in line with two of the magnets as taught by Yeo in the device of the Osaka-Min-Yeo combination in order to detect both x and y displacements as taught by Yeo, while also including two stoppers in the other two corners as taught by Yeo in the device of the Osaka-Min-Yeo combination in order to limit the downward movement and x and y-axis rotations of the housing as taught by Yeo (paragraph [0084]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Enta USPGPub 20180188474 “Lens Drive Device, Camera Module, and Camera Mounting Device” Fig. 5, paragraph [0058] relevant to at least claim 8.
	Yanagisawa USPGPub 20150348688 “Coil Unit, Drive Mechanism, Winding Device and Winding Method” Fig. 4, paragraph [0052] relevant to at least claim 5.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872